IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00099-CR

CALVIN DWAYNE VERNON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                             Trial Court No. 1990-40-C


                          MEMORANDUM OPINION

       Appellant Calvin Dwayne Vernon appeals from the trial court’s order denying his

“Motion to Correct Judgment Nunc Pro Tunc – Pro Se.”

       An order denying a motion for judgment nunc pro tunc is not appealable. Castor

v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.) (“We do not have appellate

jurisdiction of the denial of a motion for judgment nunc pro tunc.”). The appropriate

remedy for the denial of a motion for judgment nunc pro tunc is to file a petition for writ
of mandamus in the court of appeals. Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim.

App. 2010); Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004).

       We therefore dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).

       Notwithstanding that we are dismissing this appeal, Vernon may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Vernon desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 17, 2019
Do not publish
[CR25]




Vernon v. State                                                                         Page 2